PER CURIAM.
Luis La-Casse appeals the trial court’s entry of an order precluding him from filing any further pro se post-conviction pleadings. The ruling in State v. Spencer, 751 So.2d 47 (Fla. 1999) requires that we reverse. Pursuant to Spencer, the trial court was required to issue a Show Cause Order to provide La-Casse the opportunity to demonstrate why an order precluding pro se filings should not be entered. Although La-Casse was warned that such an Order would be entered, no Show Cause Order was issued below. We therefore reverse for the entry of such an order by the trial court.
Reversed and remanded.